DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom U.S. Pub. No. 20190007426 (hereinafter Bergstrom) in view of Woods et al. U.S. Pub. No. 20190068616 (hereinafter Woods).

As per claim 1, Bergstrom discloses a computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, from a computing device external to a secure network environment, an electronic message to a recipient computing device within the secure network environment, wherein the electronic message comprises a first weblink (Bergstrom: figure 1B: secure network environment with network controller/e-mail server processing incoming emails containing links; figures 4A-4C; [0077]: receive e-mail containing link); 
access, by an analysis engine and within a sandbox computing environment, first content associated with the first weblink (Bergstrom: [0073]; [0077]-[0078]: sandbox analyze content of the link);
generate, by the analysis engine, a first hash corresponding to the first content accessed via the first weblink (Bergstrom: [0077]-[0080]: generate hash of the content; [0087]: observing behaviors of the content by computing and generating a hash value); and 
communicate, to the recipient computing device based on the hash category of the first hash, one of the electronic message or a modified electronic message without the first weblink (Kemp: [0090]: deliver the email to intended recipient if the email is not deemed malicious; [0073]: if the email containing the link is deemed malicious, take appropriate actions including blocking delivery, sanitize the email, or block access to the URL). 
Bergstrom discloses comparing content of file retrieved from the first link with latest virus/malware signatures to determine whether the link contains malicious content and generate hash value of the content for comparison with other files (Bergstrom: [0057]). Bergstrom does not explicitly 
As per claim 2, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: generate, by the analysis engine, the modified electronic message by removing the first weblink or disabling the first weblink (Bergstrom: [0073]: block access to the link). 
As per claim 3, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom as modified further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: communicate, by the analysis engine, a notification to a second computing device, wherein the notification comprises information corresponding to a presence of potentially malicious content accessible via the first weblink (Bergstrom: [0073]; [0083]: sending alert to administrator and other recipients of the email). 
As per claim 4, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom as modified further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: analyze, by the analysis engine, the first content accessed via the first weblink for potentially malicious content; associate, by the analysis engine and based on analysis of the first content, a first hash category or a second hash category with the first hash, wherein the first hash category corresponds to at least potentially malicious content and the second hash category corresponds to safely accessible content; and store, by the analysis engine, an association between an associated hash category and the first weblink in the hash data store (Woods: [0123]-[0125]: determine malicious or non-malicious content, which constitute two categories). Same rationale applies here as above in rejecting claim 1.
As per claim 5, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: associate, by the analysis engine, message information associated with the first weblink to the hash of the first weblink, wherein the message information comprises an identifier of a source computing device of the electronic message and an identifier of the recipient computing device associated with the electronic message (Bergstrom: [0038]). 

As per claim 8-11 and 15-18, claims 8-11 and 15-18 encompass same or similar scope as claims 1-5. Therefore, claims 8-11 and 15-18 are rejected based on the same reason set forth above in rejecting claims 1-5.
Claims 6, 7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Woods and further in view of Cho et al. U.S. Pub. No. 20160065613 (hereinafter Cho).

As per claim 6, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom does not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the computing platform to: 
access, by the analysis engine and within the sandbox computing environment, second content associated with a second weblink, wherein the first content comprises the second weblink; generate, by the analysis engine, a second hash of the second content accessed via the second weblink; and associate, by the analysis engine and based on a comparison of the second hash to the plurality of categorized hashes in the hash data store, one of a first hash category or a second hash category with the second hash, wherein the first hash category corresponds to at least potentially malicious content and the second hash category corresponds to safely accessible content. 
However, Cho discloses collecting URL and analyze content of the URL as well as additional URLs to identify malicious content (Cho: figure 8: analyze gogogo.kr and then analyze links within gogogo.kr that direct users to flower365.com and 199.188.107.130). It would have been obvious to one having ordinary skill in the art to analyze links embedded within content that user are directed to through first link because they are analogous art involving analyzing URL/links associated with user communications for potentially malicious data. The motivation to combine would be provide additional security against malicious content hidden beyond first level of analysis.

As per claim 7, Bergstrom as modified discloses the computing platform of claim 6. Bergstrom as modified further discloses wherein the instructions, when executed by the one or more processors, 

As per claim 12-14, 19 and 20, claims 12-14, 19 and 20 encompass same or similar scope as claims 6 and 7. Therefore, claims 12-14, 19 and 20 are rejected based on the same reason set forth above in rejecting claims 6 and 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regentov U.S. Pub. No. 20200412746 discloses method for intercepting malicious messages based on application priority.
Hsu et al. U.S. Pat. No. 10666676 discloses detection of targeted email attacks.
Starink et al. U.S. Pub. No. 20200076848 discloses method for malicious message detection and processing.
Bruss et al. U.S. Pat. No. 10397272 discloses method of detecting email-based attacks through machine learning.
Kemp et al. U.S. Pub. No. 20190173892 discloses electronic mail security system to analyze URLs associated with email messages.
Ryan et al. U.S. Pub. No. 20190132273 discloses analysis and reporting of suspicious email.
Ding et al. U.S. Pat. No. 10243989 discloses method for inspecting emails for malicious content.
Chung et al. U.S. Pat. No. 10079876 discloses mobile URL categorization.
Kislyuk et al. U.S. Pat. No. 9356941 discloses method for detecting suspicious web pages.
Gafni et al. U.S. Pub. No. 20160021142 discloses automatic content inspection system for exploit detection.
Anderson et al. U.S. Pub. No. 20120204250 discloses securing untrusted content for collaborative documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431